Exhibit 2.1 AGREEMENT AND PLAN OF MERGER dated as of November 17, 2014 among CHYRONHEGO CORPORATION, VECTOR CH HOLDINGS (CAYMAN), L.P. and CH MERGER SUB, INC. TABLE OF CONTENTS Page ArticleI Definitions 2 Section1.01. Definitions . 2 Section1.02. Other Definitional and Interpretative Provisions 9 ArticleII The Merger 10 Section2.01. The Merger . 10 Section2.02. Conversion of Shares 10 Section2.03. Surrender and Payment . 11 Section2.04. Company Equity Awards; Warrants. 12 Section2.05. Adjustments 13 Section2.06. Withholding Rights 14 Section2.07. Lost Certificates 14 ArticleIII The Surviving Corporation 14 Section3.01. Certificate of Incorporation . 14 Section3.02. Bylaws 14 Section3.03. Directors and Officers . 14 ArticleIV Representations and Warranties of the Company 14 Section4.01. Corporate Existence and Power . 15 Section4.02. Corporate Authorization . 15 Section4.03. Governmental Authorization . 15 Section4.04. Non-contravention . 16 Section4.05. Capitalization. 16 Section4.06. Subsidiaries . 17 Section4.07. SEC Filings and the Sarbanes-Oxley Act . 18 Section4.08. Financial Statements . 20 Section4.09. Disclosure Documents 20 Section4.10. Absence of Certain Changes . 20 Section4.11. No Undisclosed Material Liabilities . 20 Section4.12. Compliance with Laws and Court Orders . 21 Section4.13. Litigation . 21 i Section4.14. Properties . 21 Section4.15. Intellectual Property . 21 Section4.16. Taxes. 24 Section4.17. Employee Benefit Plans . 26 Section4.18. Labor and Employment Matters. 29 Section4.19. Insurance Policies 29 Section4.20. Environmental Matters . 30 Section4.21. Material Contracts . 30 Section4.22. Customers and Suppliers 34 Section4.23. Inventory. 34 Section4.24. International Trade Matters 35 Section4.25. Compliance with the U.S. Foreign Corrupt Practices Act and Other Applicable Anti-Corruption Laws . 35 Section4.26. Finders’ Fees . 36 Section4.27. Opinion of Financial Advisor . 36 Section4.28. Antitakeover Statutes 36 Section4.29. Appraisal Rights 36 ArticleV Representations and Warranties of Parent 36 Section5.01. Corporate Existence and Power . 36 Section5.02. Authorization . 37 Section5.03. Governmental Authorization 37 Section5.04. Non-contravention . 37 Section5.05. Disclosure Documents 37 Section5.06. Financing. 38 Section5.07. Limited Guaranty. 39 Section5.08. Ownership of Company Securities. 39 Section5.09. Certain Arrangements. 39 Article VI Covenants of the Company 39 Section6.01. Conduct of the Company. 39 Section6.02. Company Stockholder Meeting 43 Section6.03. Acquisition Proposals. 43 Section6.04. Tax Matters . 47 Section6.05. Access to Information . 47 Section6.06. Financing Cooperation. 48 ArticleVII Covenants of Parent 49 Section7.01. Obligations of Merger Subsidiary 49 Section7.02. Voting of Shares . . 49 ii Section7.03. Director and Officer Liability 49 Section7.04. Employee Matters. 50 Section7.05. Financing. 51 ArticleVIII Covenants of Parent and the Company 53 Section8.01. Reasonable Best Efforts . 53 Section8.02. Proxy Statement and Schedule 13E-3 . 54 Section8.03. Public Announcements . 55 Section8.04. Further Assurances . 55 Section8.05. Notices of Certain Events 55 Section8.06. Confidentiality 56 Section8.07. Section16 Matters . 56 Section8.08. Stock Exchange De-listing; 1934 Act Deregistration . 56 ArticleIX Conditions to the Merger 57 Section9.01. Conditions to the Obligations of Each Party . 57 Section9.02. Conditions to the Obligations of Parent and Merger Subsidiary . 57 Section9.03. Conditions to the Obligations of the Company . 58 ArticleX Termination 59 Section10.01. Termination . 59 Section10.02. Effect of Termination . 60 ArticleXI Miscellaneous 60 Section11.01. Notices . 60 Section11.02. Survival of Representations and Warranties . 61 Section11.03. Amendments and Waivers . 61 Section11.04. Expenses . 62 Section11.05. Disclosure Schedule References . 64 Section11.06. Binding Effect; Benefit; Assignment . 64 Section11.07. Governing Law . 64 Section11.08. Jurisdiction . 64 Section11.09. WAIVER OF JURY TRIAL. 65 Section11.10. Counterparts; Effectiveness . 65 Section11.11. Entire Agreement . 65 Section11.12. Severability 66 Section11.13. Specific Performance . 66 Section11.14. No Recourse to Lenders 67 iii Annex I – Guarantors Annex II – Equity Financing Sources ExhibitA – Form of Voting Agreements ExhibitB – Form of Amended and Restated Certificate of Incorporation of Surviving Corporation iv AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER (this “ Agreement ”) dated as of November 17, 2014 among ChyronHego Corporation, a New York corporation (the “ Company ”), Vector CH Holdings (Cayman), L.P., a Cayman Islands exempted limited partnership (“ Parent ”), and CH Merger Sub, Inc., a New York corporation and a wholly-owned subsidiary of Parent (“ Merger Subsidiary ”). W I T N E S S E T H: WHEREAS, the Board of Directors of the Company, based on the unanimous recommendation of a special transaction committee thereof consisting solely of disinterested directors of the Company (the “ Special Committee ”), has determined that the acquisition of the Company by Parent, by means of a merger of Merger Subsidiary with and into the Company, on the terms and subject to the conditions set forth herein, is fair to, and in the best interests of, the Company and the holders of Company Stock; WHEREAS, the respective Boards of Directors of the Company (based on the unanimous recommendation of the Special Committee) and Merger Subsidiary have approved and deemed it advisable that the respective shareholders and stockholders of the Company and Merger Subsidiary approve and adopt this Agreement pursuant to which, among other things, Parent would acquire the Company by means of a merger of Merger Subsidiary with and into the Company on the terms and subject to the conditions set forth in this Agreement; WHEREAS, concurrently with the execution and delivery of this Agreement, certain shareholders of the Company (the “ Rollover Holders ”) have entered into a rollover commitment letter in favor of Parent (the " Rollover Agreements "), pursuant to which, subject to the terms and conditions contained therein, (i) the Rollover Holders have committed to transfer, contribute and deliver shares of Company Stock (the " Rollover Shares ") to Parent immediately prior to the Effective Time in exchange for equity of Parent in a transaction that qualifies for tax deferred treatment under Section 351(a) of the Code; WHEREAS, concurrently with the execution and delivery of this Agreement, and as a condition and inducement to Parent’s and Merger Subsidiary’s willingness to enter into this Agreement, certain shareholders of the Company are entering into Voting Agreements in the form attached as ExhibitA hereto (the “ Voting Agreements ”) pursuant to which those shareholders, among other things, will agree to vote all voting securities in the Company beneficially owned by them in favor of the approval and adoption of this Agreement and the Merger; WHEREAS, concurrently with the execution and delivery of this Agreement, and as a condition and inducement to the Company’s willingness to enter into this Agreement, each of the parties listed on Annex I hereto (each, a “ Guarantor ” and, collectively, the “ Guarantors ”) is entering into a limited guaranty in favor of the Company (the “ Limited Guaranty ”) with respect to certain obligations of Parent and Merger Subsidiary under this Agreement; and WHEREAS, concurrently with the execution and delivery of this Agreement, certain key employees of the Company are entering into employment agreements with the Company, effective at and subject to occurrence of the Closing (the “ Employment Agreements ”). NOW, THEREFORE, in consideration of the foregoing and the representations, warranties, covenants and agreements contained herein, the parties hereto agree as follows: ArticleI Definitions Section1.01. Definitions . (a)
